DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      GHOLAM REZA TORKAMAN,
                             Appellant,

                                     v.

      CITY OF FELLSMERE, FLORIDA, a municipal corporation,
                          Appellee.

                               No. 4D19-720

                          [November 27, 2019]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Janet C. Croom, Judge; L.T. Case No.
312018CA000621.

   Jennifer A. Powers of Jennifer A. Powers, PA, Tampa, for appellant.

  D. Johnathan Rhodeback and Warren W. Dill of Dill, Evans &
Rhodeback, Sebastian, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY, J., and PHILLIPS, CAROL-LISA, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.